       Case 1:19-cv-00122-MAB Document 71           Filed 07/26/19   Page 1 of 17



                                     Slip Op. 19-96

                UNITED STATES COURT OF INTERNATIONAL TRADE


 COMMITTEE OVERSEEING ACTION
 FOR LUMBER INTERNATIONAL TRADE
 INVESTIGATIONS OR NEGOTIATIONS,

                 Plaintiff,

           v.
                                              Before: Mark A. Barnett, Judge
 UNITED STATES,
                                              Court No. 19-00122
                 Defendant,

          and

 FONTAINE INC., ET AL.,

                 Defendant-Intervenors.


                                OPINION AND ORDER

[Vacating the temporary restraining order entered on July 15, 2019 and denying
Plaintiff’s motion for a preliminary injunction.]

                                                              Dated: July 26, 2019

Sophia J.C. Lin, Picard Kentz & Rowe LLP, of Washington, DC, argued for Plaintiff
Commmittee Overseeing Action for Lumber International Trade Investigations or
Negotiations. With her on the brief were Lisa W. Wang, Andrew W. Kentz, David A.
Yocis, Nathanial M. Rickard, Heather N. Doherty, and Zachary J. Walker.

Patricia M. McCarthy, Assistant Director, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of Washington, DC, argued for Defendant United States.
With her on the brief were Joseph H. Hunt, Assistant Attorney General, Jeanne E.
Davidson, Director, and Stephen C. Tosini, Senior Trial Counsel. Of counsel on the
brief were Jessica DiPietro and Nikki Kalbing.

Elliot J. Feldman, Baker & Hostetler, LP, of Washington, DC, argued for Defendant-
Intervenor Fontaine, Inc. With him on the brief were Michael S. Snarr, John J. Burke,
Mark B. Lehnardt, Lindita V. Ciko Torza, and Jake R. Frischknecht.
       Case 1:19-cv-00122-MAB Document 71             Filed 07/26/19    Page 2 of 17



Court No. 19-00122                                                                   Page 2


Lynn G. Kamarck, Hughes Hubbard & Reed LLP, of Washington, DC, argued for
Defendant-Intervenor the Government of Canada. With her on the brief were Joanne E.
Osendarp, Dean A. Pinkert, Alan G. Kashdan, Daniel M. Witkowski, and Stephen R.
Halpin, III.

Jonathan M. Zielinski, Cassidy Levy Kent (USA) LLP, of Washington, DC, argued for
Defendant-Intervenor Scierie Alexandre Lemay & Fils Inc. With him on the brief were
Yohai Baisburd, Myles S. Getlan, and James E. Ransdell.

       Barnett, Judge: Plaintiff, Committee Overseeing Action for Lumber International

Trade Investigations or Negotiations (“the Coalition” or “Plaintiff”) challenges the final

results of the countervailing duty expedited review of certain softwood lumber products

from Canada. Compl. ¶¶ 1-2, ECF No. 2; 1 Certain Softwood Lumber Products From

Canada, 84 Fed. Reg. 32,121 (Dep’t Commerce July 5, 2019) (final results of

countervailing duty expedited review) (“Final Results of Expedited Review”), and

accompanying Issues and Decision Mem. (“I&D Mem.”), C-122-858 (June 28, 2019),

available at https://enforcement.trade.gov/frn/summary/canada/2019-14338-1.pdf (last

accessed July 26, 2019).

       This matter is now before the court on Plaintiff’s motion for a temporary

restraining order (“TRO”) and preliminary injunction. Pl.’s Mot. for Temporary




1 Plaintiff invokes the court’s jurisdiction pursuant to 28 U.S.C. § 1581(i)(4) or,
alternatively, 28 U.S.C. § 2581(c). Compl. ¶¶ 3, 6. Pursuant to 28 U.S.C. § 1581(i)(4),
“the Court of International Trade shall have exclusive jurisdiction of any civil action
commenced against the United States, its agencies, or its officers, that arises out of any
law of the United States providing for . . . administration and enforcement with respect
to the matters referred to in paragraphs (1)-(3) of this subsection and subsections (a)-
(h) of this section.” 28 U.S.C. § 1581(i)(4). Pursuant to 28 U.S.C. § 1581(c), “[t]he
Court of International Trade shall have exclusive jurisdiction of any civil action
commenced under section 516A or 517 of the Tariff Act of 1930,” 19 U.S.C. §§ 1516a,
1517. 28 U.S.C. § 1581(c).
       Case 1:19-cv-00122-MAB Document 71            Filed 07/26/19   Page 3 of 17



Court No. 19-00122                                                                   Page 3


Restraining Order and for Prelim. Inj. (“Pl.’s Mot.”), ECF No. 6. On July 15, 2019, prior

to assignment to the undersigned, the court entered an order granting Plaintiff’s motion

for a TRO. See Temporary Restraining Order (July 15, 2019), ECF No. 10. Pursuant to

Rule 65 of the rules of the U.S. Court of International Trade (“USCIT”), the TRO will

expire on July 29, 2019. See USCIT Rule 65(b)(2). Plaintiff now seeks to enjoin,

“pending a final and conclusive court decision in this litigation, and any appeals

therefrom,” “Defendant United States, together with its delegates, officers, agents,

servants, and employees of the International Trade Administration of the U.S.

Department of Commerce and U.S. Customs and Border Protection” from: (1)

liquidating “any unliquidated entries of softwood lumber from Canada that” were subject

to the Final Results of Expedited Review, entered on or after April 28, 2017, and were

produced or exported by seven of the eight companies that received de minimis or

reduced rates in the review; (2) revoking the relevant countervailing duty order on five

companies that received de minimis rates in the review; and (3) collecting cash deposits

at the rates established in the Final Results of Expedited Review on entries made on or

after July 5, 2019 and which were produced or exported by the eight companies subject

to the review. [Proposed] Order, ECF No. 6.

       Defendant, United States (“the Government”), and several Defendant-Intervenors

oppose Plaintiff’s motion. See Def.’s Mot. to Dismiss and Opp’n to Pl.’s Mot. for a

Prelim. Inj. (“Def.’s MTD & Opp’n”), ECF No. 21; Opp’n of Def.-Int., Fontaine Inc., to

Pl.’s Mot. for Temporary Restraining Order and for Prelim. Inj. (“Fontaine’s Opp’n”), ECF

No. 26; Opp’n of Def.-Int. Gov’t of Canada to Pl.’s Mot. for Temporary Restraining Order
       Case 1:19-cv-00122-MAB Document 71            Filed 07/26/19   Page 4 of 17



Court No. 19-00122                                                                 Page 4


and for Prelim. Inj. (“Gov’t of Canada’s Opp’n”), ECF No. 67; Resp. of Def.-Int. Scierie

Alexandre Lemay & Fils Inc. Opp’n to Pl.’s Mot. for Temporary Restraining Order and

for Prelim. Inj. and in Supp. of Def.’s Mot. to Dismiss (“Lemay’s Opp’n”), ECF No. 68. 2

Fontaine, Inc. (“Fontaine”) has also moved to modify the TRO. See Mot. to Modify

Temporary Restraining Order (“Fontaine’s Mot.”), ECF No. 22. On July 25, 2019, the

court heard oral argument on Plaintiff’s motion. Docket Entry, ECF No. 69. For the

reasons discussed herein, the court will vacate the TRO as having been improvidently

granted and deny Plaintiff’s motion for a preliminary injunction. 3 Accordingly, the court

will deny as moot Fontaine’s motion to modify the TRO.

                                      BACKGROUND

       “A ‘final determination’ in an antidumping or countervailing duty investigation

constitutes a final decision by the [U.S. Department of Commerce (“Commerce” or “the

agency”)] as to whether dumping or countervailable subsidization is occurring.” 19

C.F.R. § 351.210(a). When the determination is affirmative, Commerce must determine



2 Defendant has moved to dismiss Plaintiff’s complaint for lack of subject matter
jurisdiction. See Def.’s MTD & Opp’n to Inj. at 6-8. Responses to this motion are due
on August 21, 2019.
3 The court will defer ruling on Defendant’s motion to dismiss for lack of subject matter

jurisdiction until briefing is complete. See U.S. Ass’n of Importers of Textiles and
Apparel v. United States, 413 F.3d 1344, 1348 (Fed. Cir. 2005) (reviewing the trade
court’s entry of a preliminary injunction and concluding that the court did not abuse its
discretion in delaying consideration of the defendant’s motion to dismiss for lack of
subject matter jurisdiction until briefing was completed). While the appellate court held
that the USCIT erred in failing to consider the jurisdictional issue as part of its
consideration of the plaintiff’s likelihood of success on the merits, see id., as discussed
herein, the court does not reach that issue because the Coalition has failed to establish
irreparable harm. The court is effectively returning the matter to the pre-TRO status quo
ante.
       Case 1:19-cv-00122-MAB Document 71             Filed 07/26/19   Page 5 of 17



Court No. 19-00122                                                                  Page 5


an estimated individual countervailable subsidy rate or weighted average dumping

margin, as the case may be, for each exporter and producer individually investigated as

well as an “estimated all-others rate for all exporters and producers not individually

investigated.” 19 U.S.C. §§ 1671d(c)(1)(B)(i)(I), 1673d(c)(1)(B)(i)(I)-(II). Commerce

must then “order the posting of a cash deposit, bond, or other security . . . for each entry

of the subject merchandise in an amount based on the estimated individual

countervailable subsidy rate, the estimated all-others rate, or the estimated country-

wide subsidy rate,” id. § 1671d(c)(1)(B)(ii), or, in antidumping proceedings, “in an

amount based on the estimated weighted average dumping margin or the estimated all-

others rate,” id. § 1673d(c)(1)(B)(ii). In the event of a negative determination, the

investigation will be terminated, and any suspension of liquidation will be ended. 19

C.F.R. § 351.207(d)-(e).

       Relevant here, an exporter that Commerce did not select for individual

examination in a countervailing duty investigation may, within 30 days of the date of

publication of the relevant order, request an expedited review of the cash deposit rate.

19 C.F.R. § 351.214(k). The period of review is the period of investigation used in the

original investigation. Id. § 351.214(k)(3)(i). This enables the agency to use data from

that investigation in order to expedite the review. See Antidumping Duties;

Countervailing Duties, 62 Fed. Reg. 27,296, 27,321 (Dep’t Commerce May 19, 1997)

(final rule) (“Preamble”). While the final results of an expedited review “will not be the

basis for the assessment of countervailing duties,” Commerce “may exclude from the

countervailing duty order in question any exporter for which the [agency] determines an
       Case 1:19-cv-00122-MAB Document 71             Filed 07/26/19    Page 6 of 17



Court No. 19-00122                                                                   Page 6


individual net countervailable subsidy rate of zero or de minimis.” 19 C.F.R.

§ 351.214(k)(3)(iv).

       Final duty liability typically is determined in an administrative review of an order

pursuant to 19 U.S.C. § 1675(a)(1). See 19 C.F.R. § 351.213(a); cf. 19 C.F.R.

§ 351.11(b)(1) (explaining that, upon publication of an antidumping or countervailing

duty order, Commerce will instruct CBP “to assess antidumping duties or countervailing

duties (whichever is applicable) on the subject merchandise, in accordance with the

Secretary's instructions at the completion of” either an administrative review, new

shipper review, or expedited antidumping review). 4 Interested parties may request an

administrative review “during the anniversary month of the publication of an antidumping

or countervailing duty order.” Id. § 351.213(b). If no review is requested (or when all

requests for review are withdrawn), Commerce will, “without additional notice,” instruct

CBP to assess antidumping duties or countervailing duties at the cash deposit rates. Id.

§ 351.212(c).



4 Commerce’s regulations recognize that,
       [u]nlike the systems of some other countries, the United States uses a
       ‘retrospective’ assessment system under which final liability for
       antidumping and countervailing duties is determined after merchandise is
       imported. Generally, the amount of duties to be assessed is determined in
       a review of the order covering a discrete period of time.
KYD, Inc. v. United States, 35 CIT 475, 480, 779 F. Supp. 2d 1361, 1368, 35 C.I.T. 475,
480 (2011) (quoting 19 C.F.R. § 351.212(a)). “[T]he absence of certainty regarding the
dumping margins and final assessment of antidumping duties is a characteristic of
the retrospective system of administrative reviews designed by Congress.” SKF USA
Inc. v. United States, 31 CIT 951, 960, 491 F. Supp. 2d 1354, 1363 (2007)
(quoting Abitibi–Consol. Inc. v. United States, 30 CIT 714, 724, 437 F. Supp. 2d 1352,
1361 (2006)).
        Case 1:19-cv-00122-MAB Document 71             Filed 07/26/19     Page 7 of 17



Court No. 19-00122                                                                    Page 7


       In November 2017, Commerce issued final affirmative determinations in its

countervailing duty (“CVD”) and antidumping duty (“AD”) investigations of certain

softwood lumber products from Canada. See Certain Softwood Lumber Products From

Canada, 82 Fed. Reg. 51,814 (Dep’t Commerce Nov. 8, 2017) (final aff. countervailing

duty determination and final negative determination of critical circumstances); Certain

Softwood Lumber Products From Canada, 82 Fed. Reg. 51,806 (Dep’t Commerce No.

8, 2017) (final aff. determination of sales at less than fair value and aff. final

determination of critical circumstances). 5 On January 3, 2018, Commerce published the

CVD and AD orders. See Certain Softwood Lumber Products From Canada, 83 Fed.

Reg. 347 (Dep’t Commerce Jan. 3, 2018) (am. final aff. countervailing duty

determination and countervailing duty order) (“CVD Order”); Certain Softwood Lumber

Products From Canada, 83 Fed. Reg. 350 (Dep’t Commerce Jan. 3, 2018) (antidumping

duty order and partial am. final determination) (“AD Order”).

       On March 8, 2018, in response to requests filed by certain Canadian producers,

Commerce initiated an expedited review of the CVD Order. See Certain Softwood

Lumber Products From Canada, 83 Fed. Reg. 9,833 (Dep’t Commerce March 8, 2018)

(initiation of expedited review of the countervailing duty order) (“Initiation Notice”); 19




5 Commerce issued preliminary affirmative determinations in its CVD and AD
investigations on April 28, 2017 and June 30, 2017, respectively. Certain Softwood
Lumber Products From Canada, 82 Fed. Reg. 19,657 (Dep’t Commerce Apr. 28, 2017)
(prelim. aff. countervailing duty determination, and alignment of final determination with
final antidumping duty determination); Certain Softwood Lumber Products From
Canada, 82 Fed. Reg. 29,833 (Dep’t Commerce June 30, 2017) (prelim. aff.
determination of sales at less than fair value).
       Case 1:19-cv-00122-MAB Document 71           Filed 07/26/19    Page 8 of 17



Court No. 19-00122                                                                  Page 8


C.F.R. § 351.214(k). The companies subject to the expedited review (and their

affiliates) were not selected for individual examination during the investigation and had

been assigned the “all-others” rate of 14.19 percent. CVD Order, 83 Fed. Reg. at 348.

The “period of review” for the expedited review ran from January 1, 2015, through

December 31, 2015. Initiation Notice, 83 Fed. Reg. at 9,833.

       On July 5, 2019, Commerce issued the Final Results of Expedited Review in

which the agency calculated reduced or de minimis rates for the eight companies as

follows: (1) Les Produits Forestiers D&G Ltée and its cross-owned affiliates (“D&G”):

0.21 percent; (2) Marcel Lauzon Inc. and its cross-owned affiliates (“MLI”): 0.42 percent;

(3) North American Forest Products Ltd. and its cross-owned affiliates (“NAFP”): 0.17

percent; (4) Roland Boulanger & Cie Ltée and its cross-owned affiliates (“Roland”): 0.31

percent; (5) Scierie Alexandre Lemay & Fils Inc. and its cross-owned affiliates

(“Lemay”): 0.05 percent; (6) Fontaine and its cross-owned affiliates: 1.26 percent; (7)

Mobilier Rustique (Beauce) Inc. and its cross-owned affiliates (“Rustique”): 1.99

percent; and (8) Produits Matra Inc. and Sechoirs de Beauce Inc. and their cross-owned

affiliate (“Matra”): 5.80 percent. Final Results of Expedited Review, 84 Fed. Reg. at

32,122.

       The rates calculated for D&G, MLI, NAFP, Roland, and Lemay are considered de

minimis, therefore, Commerce stated it would instruct U.S. Customs and Border

Protection (“CBP”) “to discontinue the suspension of liquidation and the collection of

cash deposits of estimated countervailing duties on all shipments of softwood lumber

produced and exported by” those companies that were entered on or after July 5, 2019;
        Case 1:19-cv-00122-MAB Document 71              Filed 07/26/19    Page 9 of 17



Court No. 19-00122                                                                      Page 9


“liquidate, without regard to countervailing duties, all suspended entries of shipments of

softwood lumber produced and exported by” those companies; and “refund all cash

deposits of estimated countervailing duties collected on all such shipments.” Id. As to

the companies receiving a lower—but not de minimis—rate (Fontaine, Rustique, and

Matra), Commerce stated it would instruct CBP “to collect cash deposits of estimated

countervailing duties” at the rates calculated for the Final Results of Expedited Review.

Id.

                                          DISCUSSION

      “A preliminary injunction is an extraordinary remedy never awarded as of

right.” Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). To obtain a

preliminary injunction, a party must demonstrate “(1) likelihood of success on the merits,

(2) irreparable harm absent immediate relief, (3) the balance of interests weighing in

favor of relief, and (4) that the injunction serves the public interest.” Silfab Solar, Inc. v.

United States, 892 F.3d 1340, 1345 (Fed. Cir. 2018) (citing Winter, 555 U.S. at 20).

“Although preliminary injunctions against liquidation have become almost automatic in

antidumping and countervailing duty cases, they are an extraordinary remedy never

awarded as of right.” Sumecht NA, Inc. v. United States, 923 F.3d 1340, 1345 (Fed.

Cir. 2019) (internal quotation marks and citation omitted).

       “In evaluating [irreparable] harm, the court must consider ‘the magnitude of the

injury, the immediacy of the injury, and the inadequacy of future corrective relief.’” Shree

Rama Enter. v. United States, 21 CIT 1165, 1167, 983 F. Supp. 192, 194 (1997)

(quoting Queen’s Flowers de Colombia v. United States, 20 CIT 1122, 1125, 947 F.
        Case 1:19-cv-00122-MAB Document 71           Filed 07/26/19    Page 10 of 17



Court No. 19-00122                                                                  Page 10


Supp. 503, 506 (1996). Of these three factors, “immediacy [of the injury] and the

inadequacy of future corrective relief” may be weighed more heavily than magnitude of

harm. Nat’l Juice Prods. Ass’n v. United States, 10 CIT 48, 53, 628 F. Supp. 978, 984

(1986) (citations omitted). 6 Critically, irreparable harm may not be speculative, see Am.

Inst. for Imported Steel, Inc. v. United States, 8 CIT 314, 318, 600 F. Supp. 204, 209

(1984), or determined by surmise, Elkem Metals Co. v. United States, 25 CIT 186, 192,

135 F.Supp.2d 1324, 1331 (2001) (citation omitted). “It is not enough to establish ‘a

mere possibility of injury, even where prospective injury is great. A presently existing,

actual threat must be shown.’” Shree Rama, 21 CIT at 1167, 983 F. Supp. at 194–

95 (quoting Zenith Radio Corp. v. United States, 710 F.2d 806, 809 (1983)). Failure as

to this factor is grounds for denying injunctive relief. See, e.g., Sumecht, 923 F.3d at

1348.

        A. Parties’ Contentions

        Plaintiff presents three arguments as to why it will be irreparably harmed without

an injunction. First, Plaintiff argues that its claims will be rendered moot and judicial

review will be “a meaningless exercise” if the unliquidated entries of subject

merchandise produced or exported by the five companies assigned a de minimis rate

are liquidated before the conclusion of this case. Pl.’s Mot. at 12-13. Plaintiff

acknowledges that liquidation of entries made on or after June 30, 2017 remains



6National Juice Products has since been superseded by statute, but the change does
not relate to the proposition for which it is being cited herein. See CannaKorp, Inc. v.
United States, 41 CIT __, __, 234 F. Supp. 3d 1345, 1352 (2017).
       Case 1:19-cv-00122-MAB Document 71            Filed 07/26/19    Page 11 of 17



Court No. 19-00122                                                                  Page 11


suspended by operation of the AD Order and pending administrative reviews thereof.

Id. at 13. Nevertheless, Plaintiff argues, it will be harmed by liquidation of entries that

entered between April 28, 2017 and June 30, 2017 and those that entered after June

30, 2017 due to “developments regarding the AD Order before the [c]ourt reaches a

conclusion in this case.” Id. at 13-14. Second, Plaintiff argues that it will be harmed by

the liquidation of Rustique’s and Fontaine’s entries at the rates established in the Final

Results of Expedited Review because Rustique and Fontaine have withdrawn their

requests to be included in the first administrative review of the CVD Order and no

additional requests have been maintained. Id. at 16-18. Third, Plaintiff argues that

revocation of the CVD Order as to the five companies with de minimis rates and

reduced cash deposit rates for the three other companies increases the possibility of

circumvention of the CVD Order, which will “further injure Plaintiff and the domestic

industry.” Id. at 19.

       Defendant and Defendant-Intervenors argue that Plaintiff’s motion must fail for

lack of proof of irreparable harm; Plaintiff will not be harmed by liquidation, revocation,

or changes to cash deposit rates; and its assertions regarding circumvention of the CVD

Order are speculative. See Def.’s MTD and Opp’n to Inj. at 9-11; Fontaine’s Opp’n at 4-

6; Gov’t of Canada’s Opp’n at 1-2, 3-4; Lemay’s Opp’n at 6-8. Fontaine further argues

that any harm Plaintiff incurs respecting liquidation of Fontaine’s and Rustique’s entries

“is of [its] own making” because the Coalition withdrew its request for an administrative

review of those companies. Fontaine’s Opp’n at 5; see also id., Attach. 2 (the

Coalition’s withdrawal of its request for an administrative review).
       Case 1:19-cv-00122-MAB Document 71             Filed 07/26/19    Page 12 of 17



Court No. 19-00122                                                                  Page 12


       B. Plaintiff Has Not Met its Burden of Proving Irreparable Harm

       Plaintiff’s assertions of harm arising from liquidation, revocation, or changes in

the cash deposit rates are unsupported and unpersuasive.

       First, Plaintiff has not shown that it will incur irreparable harm in connection with

liquidation of entries without regard to countervailing duties for D&G, MLI, NAFP,

Roland, and Lemay. Plaintiff attempts to analogize the effect of liquidation on the

Coalition to the effect of liquidation during the pendency of a challenge to an

administrative review. See Pl.’s Mot. at 12 (citing, inter alia, Zenith, 710 F.2d at 810).

Challenges to administrative reviews differ from challenges to investigations, however,

because they address dumping margins calculated on entries of subject merchandise

for a specific period of review. See Zenith, 710 F.2d at 808. For that reason, the Zenith

court concluded that liquidation constituted irreparable harm because the plaintiff, a

domestic producer, would lose the “only remedy available to [it] for an incorrect review

determination.” Id. at 810 (noting that liquidation would prevent the trial court from

assessing duties on the covered entries “in accordance with a correct margin”).

       “The emphasis throughout Zenith is on the liquidation of entries for a specific

review period and the potential loss of plaintiff's remedy, i.e., the right to have the

administrative determination reviewed, with respect to that specific period.” FMC Corp.

v. United States, 3 F.3d 424, 431 (Fed. Cir. 1993). In contrast, the cash deposit rates

established in an investigation are prospective because they affect future entries, “not

just those made within a specific time period.” NSK Corp. v. United States, 31 CIT

1962, 1965 (2007) (citation omitted). Accordingly, liquidation of entries—without
       Case 1:19-cv-00122-MAB Document 71               Filed 07/26/19     Page 13 of 17



Court No. 19-00122                                                                      Page 13


more—generally does not constitute irreparable harm in a challenge brought by a

domestic producer to an investigation determination. See Trent Tube Div., Crucible

Materials Corp. v. United States, 14 CIT 587, 588, 744 F. Supp. 1177, 1179 (1990)

(citing cases finding that liquidation is insufficient to find irreparable harm in challenges

by domestic producers to negative injury or dumping determinations, and finding same

in the context of a request for an injunction by a domestic producer challenging an

affirmative determination); Altx, Inc. v. United States, 26 CIT 735, 737, 211 F. Supp. 2d

1378, 1380 (2002) (discussing Trent Tube and denying motion for preliminary injunction

filed by domestic producers challenging an affirmative injury determination).

       The purpose of an expedited review “is to provide a noninvestigated exporter

with its own cash deposit rate prior to the arrival of the first anniversary month of the

order, at which point the exporter may request an administrative review,” Preamble, 62

Fed. Reg. at 27,321, therefore, the results of an expedited review are akin to a final

investigation determination. If Plaintiff prevails in this case, the five companies

excluded from the order by the expedited review would be reinstated in the CVD Order

with the concomitant collection of cash deposits and suspension of liquidation. Thus,

liquidation of entries during the interim period would not moot Plaintiff’s claims and,

absent evidence demonstrating specific, irreparable harm from liquidation of those

entries, Plaintiff is not entitled to an injunction barring liquidation of such entries. 7



7 Plaintiff cites to the court’s opinion in Husteel Co., Ltd. v. United States, 38 CIT __, __.
34 F. Supp. 3d 1355, 1360 (2014), as an example of the court enjoining liquidation in
the context of a challenge to an investigation determination. Pl.’s Mot. at 15 (citing
       Case 1:19-cv-00122-MAB Document 71              Filed 07/26/19     Page 14 of 17



Court No. 19-00122                                                                     Page 14


       Plaintiff also has not demonstrated harm arising from the liquidation of Rustique’s

and Fontaine’s entries. Assuming, arguendo, that Rustique’s and Fontaine’s entries will

liquidate at the reduced rate established in the Final Results of Expedited Review, 8

Plaintiff has not demonstrated irreparable harm. As noted by Fontaine, any harm that

arises is self-inflicted as a result of Plaintiff’s withdrawal of its requests for administrative

reviews of those companies, maintenance of which would have continued the

suspension of liquidation pending Commerce’s final assessment of duties in the

administrative review. See Fontaine’s Opp’n at 5. Thus, Plaintiff is left asserting that

liquidation at one estimated deposit rate rather than another estimated deposit rate

constitutes irreparable harm, without any evidence of actual harm and without regard to

Plaintiff’s actual withdrawal of its request to have the actual subsidy rate for these

entries determined by review.

       Plaintiff’s attempt to analogize this case to the circumstances underlying the

court’s grant of a preliminary injunction in Fuyao Glass Industry Group Co., Ltd. v.

United States, 27 CIT 1321, 1323 (2003), is unpersuasive. Pl.’s Mot. at 17-18. In



Husteel, 34 F. Supp. 3d at 1358-64). Husteel is distinguishable in that movants were
the foreign producers and exporters of subject merchandise, not domestic producers of
the foreign like product, and maintained that they should have received a de minimis
rate in the investigation, been excluded from the order, and not required to go through
administrative reviews. See Compl. ¶¶ 13, 21, Husteel Co., Ltd., et al. v. United States,
et al., No. 14-cv-00215 (Ct. Int’l Trade Aug. 2, 2016). Such circumstances distinguish
Husteel from the present case.
8 Plaintiff avers that Commerce’s automatic assessment provision requires liquidation at

the all-others rate established in the investigation, but that it is unclear whether
Commerce will interpret the regulation to require liquidation at the rates established in
the Final Results of Expedited Review. Pl.’s Mot. at 17; see also 19 C.F.R.
§ 351.212(c).
       Case 1:19-cv-00122-MAB Document 71            Filed 07/26/19    Page 15 of 17



Court No. 19-00122                                                                  Page 15


Fuyao, the court found irreparable harm on the basis of liquidation when an exporter

withdrew its own request for an administrative review subsequent to the initial

determination. 27 CIT at 1321; cf. OKI Elec. Industry Co., Ltd. v. United States, 11 CIT

624, 631, 669 F. Supp. 480, 485 (1987) (finding irreparable harm to plaintiff/importer of

subject merchandise and enjoining liquidation of entries at the challenged rate from the

investigation when the plaintiff had withdrawn its request for an administrative review).

Fuyao and OKI are distinguishable because the movants—importers/exporters of

subject merchandise—had a direct financial stake in the rate at which entries would be

liquidated. In contrast, here, the Coalition consists of domestic producers who have not

provided any evidence of any harm from, or stake in, the liquidation of the entries at an

allegedly erroneous rate. Moreover, judicial relief will continue to be available to Plaintiff

if it prevails because future entries would be subject to the all-others rate established in

the CVD Order pending a subsequent review. 9 Accordingly, Plaintiff has not

demonstrated that it would incur irreparable harm from the liquidation of Rustique’s and

Fontaine’s entries.

       Lastly, Plaintiff has not shown that it will be irreparably harmed by revocation of

the order and the implementation of reduced cash deposit rates due to the potential for

circumvention of the CVD Order. Put simply, Plaintiff’s speculative circumvention



9Because the court finds the absence of irreparable harm even if Rustique’s and
Fontaine’s entries liquidate at the rates established in the Final Results of Expedited
Review, the court need not decide whether any potential harm would have been
mitigated by the continued suspension of liquidation in place in connection with the first
administrative review of the AD Order (albeit excepting the two months between the
CVD and AD preliminary determinations, see supra, note 5).
       Case 1:19-cv-00122-MAB Document 71             Filed 07/26/19    Page 16 of 17



Court No. 19-00122                                                                  Page 16


concerns do not present the type of “immediate and viable threat of irreparable harm”

necessary for an injunction to issue. Otter Prods., LLC v. United States, 38 CIT __, __,

37 F. Supp. 3d 1306, 1315 (2014) (internal quotation marks and citation omitted).

Plaintiff has not provided evidence demonstrating that circumvention is likely, or that

Coalition members would be irreparably harmed by circumvention. Plaintiff also

contends that because Commerce has found Matra to be uncreditworthy, there is an

increased risk that CBP will not be able to collect duties owed if Plaintiff prevails. Pl.’s

Mot. at 20. Besides being speculative, Plaintiff does not explain why Matra’s inability to

pay duties harms the Coalition specifically, given that it is not the recipient of the duties.

       In sum, Plaintiff has failed to offer persuasive arguments or any evidence

demonstrating that it would be irreparably harmed in the absence of the temporary

restraining order or preliminary injunction. For this reason, the court will vacate the

temporary restraining order, finding that it was improvidently granted, and deny

Plaintiff’s request for injunctive relief. See Sumecht, 923 F.3d at 1348 (affirming court’s

denial of injunctive relief when the movant failed to demonstrate irreparable harm).
      Case 1:19-cv-00122-MAB Document 71          Filed 07/26/19   Page 17 of 17



Court No. 19-00122                                                            Page 17


                                 CONCLUSION & ORDER

      For the reasons discussed herein, the court VACATES the Temporary

Restraining Order entered on July 15, 2019 (ECF No. 10) and DENIES Plaintiff’s motion

for a preliminary injunction (ECF No. 6). Fontaine’s motion to modify the temporary

restraining order (ECF No. 22) is DENIED AS MOOT.



                                               /s/   Mark A. Barnett
                                               Mark A. Barnett, Judge

Dated: July 26, 2019
      New York, New York
